DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 2, 4, 5, 6, 8, 13, 14, 25, 26, 27, 27 and 28 are amended; Claims 9, 11 - 12, 15, 18 – 21 are cancelled; Claims 1 – 8, 10, 13, 14, 16, 17, 22 - 28 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claim 1 – 8, 10, 13, 14, 16, 17, 22 - 28 have been considered but they are not persuasive.
Applicant argues that the cited references do not disclose, teach or suggest at least “determining a precoder to be applied to a first signal for controlling interference between the first signal for the first service and a second signal for the second service based on an overlapped region for transmitting the first signal and a ratio of a power for the first service and a power for the second service” as recited in Claim 1. 
Kang et al. has been provided to show a method of enhanced efficiency of resources where an eMBB traffic and an mMTC traffic or an uRLLC traffic are multiplexed, by using a spreading code and simultaneously multiplexing and transmitting data generated in an MTC terminal with superimposition on a subcarrier resource allocated to an eMBB terminal without reservation on a time axis while sharing a high-speed data resource in an OFDMA system, the method including a vector for each subcarrier and a measurement matrix and allocation of a power ratio for 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 3, 5 - 7, 10, 13, 14, 16, 17, 21 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 20180242264 A1) in view of Rajagopal et al. (US 20170111930 A1) and Kang et al. (US 20190253923 A1).

Regarding claim 1, Pelletier et al. discloses a method for operating a base station in a wireless communication system (Pelletier et al., [0081] a base station/network unit may be configured to support waveforms that may utilize dynamic variation; [0090] Spectrum flexibility may be implemented using flexible spectrum allocation), the method comprising: 
allocating second resources for providing a second service (Pelletier et al., FIG. 3, sub-carrier 380; FIG. 8, spectrum operation mode (SOM) 804 associated with mBroadband transmission 814; [0081], a SOM may refer to a specific type of transmission scheme and/or a transmission scheme that may be used for performing a certain-type of communication / low latency communication, a high reliability communication, etc.; [0089]a base station and/or WTRU may be configured to allocate spectrum for narrowband transmissions within a nominal system bandwidth, a system bandwidth, or a configured channel bandwidth); 
Pelletier et al., FIG. 8, SOM 802 associated with ultra-reliable transmission-type 812; [0091] FIG. 3, sub-carrier 390; spectrum allocation where different subcarriers may be assigned to different spectrum operation modes (SOMs) may be used, where different SOMs may be used to fulfill different requirements for different transmissions); 
determining a precoder to be applied to a first signal for controlling interference between the first signal for the first service and a second signal for the second service (Pelletier et al., [0081] filtering may be applied over a first spectrum range that may be used for receiving transmissions for a given carrier frequency, over a second spectrum range that may be used for receiving transmissions that may be associated with a spectrum operation mode (SOM)) based on a ratio of a power for the first service and a power for the second service (Pelletier et al., [0110] a network may provide an indication of a set of rules that may be used to split available power between multiple transmissions; [0130], transmission power may vary for some types of transmissions based on their respective priority; [0147], a PCM may be configured with a reserved amount of power as a ratio of the total available power), 
precoding the first signal for the first service by using the determined precoder (Pelletier et al., [0147] the WTRU may be configured to use a first Power Control Mode (PCM) for a first subset of transmissions using a first level of guaranteed power and a second PCM for a second subset of transmissions using a second level of guaranteed power; Examiner contends that the Power Control Mode (PCM) is equivalent to the filtering); 
wherein an overlapped region is a region in which at least one part of the first resources overlaps with at least one part of the second resources (Pelletier et al., [0121] transmissions of different spectrum operation modes (SOM) may overlap in time).
Pelletier et al. does not expressly disclose transmitting, to a terminal the precoded first signal through the first resources and the second signal through the second resources and determining a precoder based on an overlapped region for transmitting the first signal.
Rajagopal et al., for example from an analogous field of endeavor (Rajagopal et al., [0064] the controller is capable of determining a plurality of precoders each of which includes the set of transmission parameters comprising the different numerology) discloses transmitting, to a terminal the precoded first signal through the first resources and the second signal through the second resources (Rajagopal et al., [0056] the eNB RF transceiver is capable of broadcasting the downlink signals comprising the at least one available set of transmission parameters using the MU-MIMO).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting, to a terminal the precoded first signal through the first resources and the second signal through the second resources as taught by Rajagopal et al. with the system of Pelletier et al. in order to allow for precoders with different CP lengths (Rajagopal et al., [0064]).
et al. and Rajagopal et al. do not expressly disclose determining a precoder based on an overlapped region for transmitting the first signal.
Kang et al., for example from an analogous field of endeavor (Kang et al., [0008] it is necessary to satisfy the ultra-reliable low latency requirements by superimposing and transmitting the traffic of an enhanced mobile broadband (eMBB) service already allocated in a downlink and an uplink through reservation without waiting up to the next transmission opportunity) discloses determining a precoder based on an overlapped region for transmitting the first signal (Kang et al., [0086] – [0088] when the data                         
                            
                                
                                    
                                        
                                            X
                                        
                                        -
                                    
                                
                                
                                    m
                                
                                
                                    (
                                    j
                                    )
                                
                            
                             
                        
                    for the j-th spreading symbol of the MTC terminal is calculated, the control device removes the calculated                         
                            
                                
                                    
                                        
                                            X
                                        
                                        -
                                    
                                
                                
                                    m
                                
                                
                                    (
                                    j
                                    )
                                
                            
                             
                        
                     from the received signal or the OFDMA signal to calculate the data or the data of the eMBB traffic of the eMBB terminal where the MTC traffic may be detected based on a multiple measurement matrix using a compressive sensing concept).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining a precoder based on an overlapped region for transmitting the first signal as taught by Kang et al., with the combined system of Pelletier et al. Rajagopal et al. in order to detect data of the uRLLC traffic and data of the eMBB traffic (Kang et al., [0092]).

Regarding claim 2, Pelletier et al. - Rajagopal et al. – Kang et al. discloses the precoder is determined based on a first sub-precoder for controlling power (Pelletier et al., [0110] a network may provide an indication of a set of rules that may be used to split available power between multiple transmissions; [0142] a determination of power level may consider SOMs with which a WTRU may be configured to perform transmissions; [0148], the WTRU may apply a first PCM or a portion/ratio  Px of PCMAX to transmissions associated with the first SOM and apply a second PCM or a portion Py of PCMAX to transmissions associated with the second SOM) and a second sub-precoder for controlling a size of the overlapped region (Kang et al., [0045] as a channel bandwidth is increased, a symbol length is reduced while a subcarrier spacing is increased; [0046] a relatively narrow subcarrier spacing is applied in order to increase a coverage and minimize power consumption), 
wherein the first sub-precoder is determined based on a first power for the overlapped region (Pelletier et al., [0111] a WTRU may determine how to allocate power among multiple transmissions based on transmission characteristics of the transmissions) and a second power for a non-overlapped region other that the overlapped region among the first resources (Pelletier et al., [0124] a WTRU may be configured with two or more cells and/or carriers using a single MAC instance such that power control may be performed across some or all applicable transmissions associated with the single MAC instance), and 
wherein the second sub-precoder is determined based on the size of the overlapped region (Rajagopal et al., [0066] decimating at least one subcarrier included in the set of transmission parameters that is allocated to the at least one UE using a decimate factor when the subcarrier spacing of the at least one UE is narrower than the selected UE).  The motivation is the same as in claim 1.

et al. - Rajagopal et al. – Kang et al. discloses the precoder is determined based on a first sub-precoder and a second sub-precoder (Pelletier et al., [0127] a maximum transmission power may differ for different subsets of one or more transmissions, there may be a PCMAX value per subset of transmissions), 
wherein if the ratio is less than a first threshold (Pelletier et al., [0147], a PCM may be configured with a reserved amount of power as a ratio of the total available power; [0128] a maximum transmission power PCMAX for a first waveform may be smaller than a maximum transmission power for a second waveform), 
the first sub-precoder is determined to minimize a mean square error (MSE) for total subcarriers of the first signal (Rajagopal et al., [0113] minimum mean square error (MMSE) based techniques use the channel estimate of all users in order to compute the precoding weights), and 
wherein if the ratio is not less than the first threshold, the first sub-precoder is determined such that the MSE is identical for each of subcarriers of the first signal (Rajagopal et al., [0113] the channel estimates for the users need to be aligned to the sub-carrier spacing of the precoder in order to minimize the interference between the users).  The motivation is the same as in claim 1.

Regarding claim 5, Pelletier et al. discloses base station (Pelletier et al., FIG. 1, base station 114) in a wireless communication system (Pelletier et al., [0103] Network-based scheduling may facilitate network management of available radio resources that may be assigned to various different WTRUs in a manner that may improve the sharing of such radio resources), the apparatus base station comprising: 
at least one transceiver (Pelletier et al., [0024] the base station may include three transceivers); and 
at least one processor operably coupled to the at least one transceiver (Pelletier et al., [0024] the base station may employ multiple-input multiple output (MIMO) technology and, therefore, may utilize multiple transceivers for each sector of the cell, thus the base station inherently comprises a processor), configured to: 
allocate second resources for providing a second service (Pelletier et al., FIG. 3, sub-carrier 380; FIG. 8, spectrum operation mode (SOM) 804 associated with mBroadband transmission 814; [0081], a SOM may refer to a specific type of transmission scheme and/or a transmission scheme that may be used for performing a certain-type of communication / low latency communication, a high reliability communication, etc.; [0089]a base station and/or WTRU may be configured to allocate spectrum for narrowband transmissions within a nominal system bandwidth, a system bandwidth, or a configured channel bandwidth), 
allocate first resources for providing a first service after the second resources are allocated (Pelletier et al., FIG. 8, SOM 802 associated with ultra-reliable transmission-type 812; [0091] FIG. 3, sub-carrier 390; spectrum allocation where different subcarriers may be assigned to different spectrum operation modes (SOMs) may be used, where different SOMs may be used to fulfill different requirements for different transmissions), 
Pelletier et al., [0081] filtering may be applied over a first spectrum range that may be used for receiving transmissions for a given carrier frequency, over a second spectrum range that may be used for receiving transmissions that may be associated with a spectrum operation mode (SOM)), 
precoding the first signal for the first service by using the determined precoder based on a ratio of a power for the first service and a power for the second service (Pelletier et al., [0146] a PCM may include a power allocation method and one of more sets of power levels guaranteed power as ratio of total available power PCMAX),
wherein an overlapped region is a region in which at least one part of the first resources comprise at least one part that overlaps with at least one part of the second resources (Pelletier et al., [0121] transmissions of different spectrum operation modes (SOM) may overlap in time). 
Pelletier et al. does not expressly disclose controlling the at least one transceiver to transmit, to a terminal the precoded first signal through the first resources and the second signal through the second resources and precoding the first signal based on an overlapped region for transmitting the first signal.
Rajagopal et al., for example from an analogous field of endeavor discloses controlling the at least one transceiver to transmit, to a terminal the precoded first signal through the first resources and the second signal through the second resources (Rajagopal et al., [0056] the RF transceiver is capable of transmitting downlink signals comprising the set of transmission parameters using a multi-user multi-input multi-output (MU-MIMO)).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine controlling the at least one transceiver to transmit, to a terminal the precoded first signal through the first resources and the second signal through the second resources as taught by Rajagopal et al. with the system of Pelletier et al. in order to allow for precoders with different CP lengths (Rajagopal et al., [0064]).
Pelletier et al. and Rajagopal et al. do not expressly disclose precoding the first signal based on an overlapped region for transmitting the first signal.
Kang et al., for example from an analogous field of endeavor (Kang et al., [0008] it is necessary to satisfy the ultra-reliable low latency requirements by superimposing and transmitting the traffic of an enhanced mobile broadband (eMBB) service already allocated in a downlink and an uplink through reservation without waiting up to the next transmission opportunity) discloses precoding the first signal based on an overlapped region for transmitting the first signal (Kang et al., [0086] – [0088] when the data                         
                            
                                
                                    
                                        
                                            X
                                        
                                        -
                                    
                                
                                
                                    m
                                
                                
                                    (
                                    j
                                    )
                                
                            
                             
                        
                    for the j-th spreading symbol of the MTC terminal is calculated, the control device removes the calculated                         
                            
                                
                                    
                                        
                                            X
                                        
                                        -
                                    
                                
                                
                                    m
                                
                                
                                    (
                                    j
                                    )
                                
                            
                             
                        
                     from the received signal or the OFDMA signal to calculate the data or the data of the eMBB traffic of the eMBB terminal where the MTC traffic may be detected based on a multiple measurement matrix using a compressive sensing concept).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine precoding the first signal et al., with the combined system of Pelletier et al. Rajagopal et al. in order to detect data of the uRLLC traffic and data of the eMBB traffic (Kang et al., [0092]).

Regarding claim 6, Pelletier et al. - Rajagopal et al. – Kang et al. discloses the precoder is determined based on a first sub-precoder for controlling power (Pelletier et al., [0110] a network may provide an indication of a set of rules that may be used to split available power between multiple transmissions; [0142] a determination of power level may consider SOMs with which a WTRU may be configured to perform transmissions; [0148], the WTRU may apply a first PCM or a portion/ratio Px of PCMAX to transmissions associated with the first SOM and apply a second PCM or a portion Py of PCMAX to transmissions associated with the second SOM) and a second sub-precoder for controlling a size of the overlapped region (Kang et al., [0045] as a channel bandwidth is increased, a symbol length is reduced while a subcarrier spacing is increased; [0046] a relatively narrow subcarrier spacing is applied in order to increase a coverage and minimize power consumption), 
wherein the first sub-precoder is determined based on a first power for the overlapped region (Pelletier et al., [0111] a WTRU may determine how to allocate power among multiple transmissions based on transmission characteristics of the transmissions) and 
a second power for a non-overlapped region other that the overlapped region among the first resources (Pelletier et al., [0124] a WTRU may be configured with two or more cells and/or carriers using a single MAC instance such that power control may be performed across some or all applicable transmissions associated with the single MAC instance), and 
wherein the second sub-precoder is determined based on the size of the overlapped region (Rajagopal et al., [0066] decimating at least one subcarrier included in the set of transmission parameters that is allocated to the at least one UE using a decimate factor when the subcarrier spacing of the at least one UE is narrower than the selected UE).  The motivation is the same as in claim 5.

Regarding claim 7, Pelletier et al. - Rajagopal et al. – Kang et al. discloses the precoder is determined based on a first sub-precoder and a second sub-precoder (Pelletier et al., [0127] a maximum transmission power may differ for different subsets of one or more transmissions, there may be a PCMAX value per subset of transmissions), 
wherein if the ratio is less than a first threshold (Pelletier et al., [0147], a PCM may be configured with a reserved amount of power as a ratio of the total available power; [0128] a maximum transmission power PCMAX for a first waveform may be smaller than a maximum transmission power for a second waveform), the first sub-precoder is determined to minimize a mean square error (MSE) for total subcarriers of the first signal (Rajagopal et al., [0113] minimum mean square error (MMSE) based techniques use the channel estimate of all users in order to compute the precoding weights), and 
wherein if the ratio is not less than the first threshold, the first sub-precoder is determined such that the MSE is identical for each of subcarriers of the first signal Rajagopal et al., [0113] the channel estimates for the users need to be aligned to the sub-carrier spacing of the precoder in order to minimize the interference between the users).  The motivation is the same as in claim 5.

Regarding claim 10, Pelletier et al. - Rajagopal et al. – Kang et al. discloses the at least one processor is further configured to control the at least one transceiver is to transmit a signal for indicating a first sub-precoder and a second sub-precoder (Rajagopal et al., [0072] the RF transceiver is capable of transmitting the report message including channel state information (CSI) based on the received downlink signals); and 
receive, from the terminal, channel quality information based on the precoder, wherein the channel quality information includes information regarding a power for a channel noise (Rajagopal et al., [0072] the RF transceiver is capable of receiving downlink signals comprising at least one available set of transmission parameters using a multi-user multi-input multi-output (MU-MIMO)), and 
wherein the precoder is determined based on the first sub-precoder and the second sub-precoder (Rajagopal et al., [0095] a different precoder and FFT size are used per numerology at the transmitter; the precoded signals for the multiple numerologies are added in the time domain before transmission).  The motivation is the same as in claim 5.

Regarding claim 13, Pelletier discloses a terminal (Pelletier et al., FIG. 1, wireless transmit/receive units (WTRU) 102) in a wireless communication system Pelletier et al., FIG. 1, communications system 100), the apparatus terminal comprising: 
at least one transceiver (Pelletier et al., FIG. 1, WTRU transceiver 120); and 
at least one processor operably coupled to the at least one transceiver (Pelletier et al., FIG. 1, WTRU processor), the at least one processor configured to:
control the at least one transceiver to receive (Pelletier et al., [0035] The transmit/receive element of the WTRU may be configured to transmit signals to, or receive signals from, a base station), from a base station (Pelletier et al., FIG. 1, base station 114), a first signal for a first service through first resources (Pelletier et al., [0080] a WTRU may be configured to simultaneously receive two or more waveform types in the downlink, the WTRU may be configured to simultaneously transmit two or more waveform types in the uplink), 
wherein the first signal is precoded by the base station by a precoder for controlling interference between the first signal for the first service and a second signal for a second service (Pelletier et al., [0081] filtering may be applied over a first spectrum range that may be used for receiving transmissions for a given carrier frequency, over a second spectrum range that may be used for receiving transmissions that may be associated with a spectrum operation mode (SOM))
wherein the precoder is determined based on a ratio of a power for the first service and a power for the second service (Pelletier et al., [0110] a network may provide an indication of a set of rules that may be used to split available power between multiple transmissions; [0130], transmission power may vary for some types of transmissions based on their respective priority; [0147] a WTRU may be configured to use a first Power Control Mode (PCM) for a first subset of transmissions using a first level of guaranteed power and a second PCM for a second subset of transmissions using a second level of guaranteed power; [0147], a PCM may be configured with a reserved amount of power as a ratio of the total available power), 
wherein second resources for the second service is allocated by the base station (Pelletier et al., FIG. 3, sub-carrier 380; FIG. 8, spectrum operation mode (SOM) 804 associated with mBroadband transmission 814; [0081], a SOM may refer to a specific type of transmission scheme and/or a transmission scheme that may be used for performing a certain-type of communication / low latency communication, a high reliability communication, etc.; [0089]a base station and/or WTRU may be configured to allocate spectrum for narrowband transmissions within a nominal system bandwidth, a system bandwidth, or a configured channel bandwidth), 
wherein the first resources for providing the first service are allocated by the base station after the second resources are allocated (Pelletier et al., FIG. 8, SOM 802 associated with ultra-reliable transmission-type 812; [0091] FIG. 3, sub-carrier 390; spectrum allocation where different subcarriers may be assigned to different spectrum operation modes (SOMs) may be used, where different SOMs may be used to fulfill different requirements for different transmissions), and 
wherein an overlapped region is a region in which at least one part of the first resources overlaps with at least one part of the second resources (Pelletier et al., [0080] transmissions that may use different types of waveforms between different WTRUs and/or with a same WTRU, simultaneous transmissions, partially overlapping transmissions, and/or consecutive transmissions in a time domain may be supported).
Pelletier et al. does not expressly disclose determining a reception matrix corresponding to the precoder; and decoding the first signal for the first service by using the determined reception matrix and the precoder is determined based on an overlapped region for transmitting the first signal.
Rajagopal et al., for example from an analogous field of endeavor (Rajagopal et al., [0121] transmissions of different spectrum operation modes (SOM) may overlap in time) discloses determining a reception matrix corresponding to the precoder (Rajagopal et al., [0076] the processor is capable of determining at least one preferred set of transmission parameters including a subcarriers spacing based on the received downlink signals); and 
decoding the first signal for the first service by using the determined reception matrix (Rajagopal et al., [0076] the processor is capable of removing a cyclic prefix (CP) of the received downlink signals in a time domain and converting the CP removed downlink signals to frequency domain signals using a plurality of fast Fourier transforms).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining a reception matrix corresponding to the precoder; and decoding the first signal for the first service by using the determined reception matrix as taught by Rajagopal et al. with the system et al. in order to allow for precoders with different CP lengths (Rajagopal et al., [0064]).
Pelletier et al. and Rajagopal et al. do not expressly disclose the precoder is determined based on an overlapped region for transmitting the first signal.
Kang et al., for example from an analogous field of endeavor (Kang et al., [0008] it is necessary to satisfy the ultra-reliable low latency requirements by superimposing and transmitting the traffic of an enhanced mobile broadband (eMBB) service already allocated in a downlink and an uplink through reservation without waiting up to the next transmission opportunity) discloses the precoder is determined based on an overlapped region for transmitting the first signal (Kang et al., [0086] – [0088] when the data                         
                            
                                
                                    
                                        
                                            X
                                        
                                        -
                                    
                                
                                
                                    m
                                
                                
                                    (
                                    j
                                    )
                                
                            
                             
                        
                    for the j-th spreading symbol of the MTC terminal is calculated, the control device removes the calculated                         
                            
                                
                                    
                                        
                                            X
                                        
                                        -
                                    
                                
                                
                                    m
                                
                                
                                    (
                                    j
                                    )
                                
                            
                             
                        
                     from the received signal or the OFDMA signal to calculate the data or the data of the eMBB traffic of the eMBB terminal where the MTC traffic may be detected based on a multiple measurement matrix using a compressive sensing concept).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the precoder is determined based on an overlapped region for transmitting the first signal as taught by Kang et al., with the combined system of Pelletier et al. Rajagopal et al. in order to detect data of the uRLLC traffic and data of the eMBB traffic (Kang et al., [0092]).

Regarding claim 14, Pelletier et al. - Rajagopal et al. – Kang et al. discloses the precoder is determined based on a first sub-precoder for controlling power (Pelletier et al., [0110] a network may provide an indication of a set of rules that may be used to split available power between multiple transmissions; [0142] a determination of power level may consider SOMs with which a WTRU may be configured to perform transmissions; [0148], the WTRU may apply a first PCM or a portion/ratio Px of PCMAX to transmissions associated with the first SOM and apply a second PCM or a portion Py of PCMAX to transmissions associated with the second SOM) and a second sub-precoder for controlling a size of the overlapped region (Kang et al., [0045] as a channel bandwidth is increased, a symbol length is reduced while a subcarrier spacing is increased; [0046] a relatively narrow subcarrier spacing is applied in order to increase a coverage and minimize power consumption), 
wherein the first sub-precoder is determined based on a first power for the overlapped region (Pelletier et al., [0111] a WTRU may determine how to allocate power among multiple transmissions based on transmission characteristics of the transmissions) and a second power for a non-overlapped region other that the overlapped region among the first resources (Pelletier et al., [0124] a WTRU may be configured with two or more cells and/or carriers using a single MAC instance such that power control may be performed across some or all applicable transmissions associated with the single MAC instance), and 
wherein the second sub-precoder is determined based on the size of the overlapped region (Rajagopal et al., [0066] decimating at least one subcarrier included in the set of transmission parameters that is allocated to the at least one UE using a decimate factor when the subcarrier spacing of the at least one UE is narrower than the selected UE). The motivation is the same as in claim 13.

Regarding claim 16, Pelletier et al. - Rajagopal et al. – Kang et al. discloses the at least one processor is further configured to control the at least one transceiver to: receive, from the base station, a signal for indicating a first sub-precoder and a second sub-precoder (Rajagopal et al., [0072] the RF transceiver is capable of receiving downlink signals comprising at least one available set of transmission parameters using a multi-user multi-input multi-output (MU-MIMO)); and 
transmit, to the base station, channel quality information based on the precoder, wherein the channel quality information includes information regarding a power for a channel noise (Rajagopal et al., [0072] the RF transceiver is capable of transmitting the report message including channel state information (CSI) based on the received downlink signals), and 
wherein the precoder is determined based on the first sub-precoder and the second sub-precoder Rajagopal et al., [0095] a different precoder and FFT size are used per numerology at the transmitter; the precoded signals for the multiple numerologies are added in the time domain before transmission). The motivation is the same as in claim 13.

Regarding claim 17, Pelletier et al. - Rajagopal et al. – Kang et al. discloses the signal indicates one of a first mode or a second mode of the first sub-precoder (Pelletier et al., [0127] a maximum transmission power may differ for different subsets of one or more transmissions, there may be a PCMAX value per subset of transmissions), 
Pelletier et al., [0128] a maximum transmission power PCMAX for a first waveform may be smaller than a maximum transmission power for a second waveform), the first sub-precoder is determined to minimize a mean square error (MSE) for total subcarriers of the first signal according to the indicator (Rajagopal et al., [0113] minimum mean square error (MMSE) based techniques use the channel estimate of all users in order to compute the precoding weights), and 
wherein, if the signal indicates the second mode, the first sub-precoder is determined such that the MSE is identical for each of subcarriers of the first signal (Rajagopal et al., [0113] the channel estimates for the users need to be aligned to the sub-carrier spacing of the precoder in order to minimize the interference between the users). The motivation is the same as in claim 13.

Regarding claim 22, Pelletier et al. - Rajagopal et al. – Kang et al. discloses the first service is associated with an ultra-reliable and low-latency (URLL) service (Pelletier et al., FIG. 8, SOM 802 associated with ultra-reliable transmission-type 812) and the second service is associated with an enhanced mobile broadband (eMBB) service (Pelletier et al., FIG. 3, sub-carrier 380; FIG. 8, spectrum operation mode (SOM) 804 associated with mBroadband transmission 814), and 
wherein the determined precoder is applied to the at least one part among the first resources (Rajagopal et al., [0095] a different precoder and FFT size are used per numerology at the transmitter). The motivation is the same as in claim 1.

et al. - Rajagopal et al. – Kang et al. discloses the first service is associated with an ultra-reliable and low-latency (URLL) service (Pelletier et al., FIG. 8, SOM 802 associated with ultra-reliable transmission-type 812) and the second service is associated with an enhanced mobile broadband (eMBB) service (Pelletier et al., FIG. 3, sub-carrier 380; FIG. 8, spectrum operation mode (SOM) 804 associated with mBroadband transmission 814), and 
wherein the determined precoder is applied to the at least one part among the first resources (Rajagopal et al., [0095] a different precoder and FFT size are used per numerology at the transmitter). The motivation is the same as in claim 5.

Regarding claim 24, Pelletier et al. - Rajagopal et al. – Kang et al. discloses the first service is associated with an ultra-reliable and low-latency (URLL) service (Pelletier et al., FIG. 8, SOM 802 associated with ultra-reliable transmission-type 812) and the second service is associated with an enhanced mobile broadband (eMBB) service (Pelletier et al., FIG. 3, sub-carrier 380; FIG. 8, spectrum operation mode (SOM) 804 associated with mBroadband transmission 814), and 
wherein the precoder is applied to the at least one part among the first resources (Rajagopal et al., [0095] a different precoder and FFT size are used per numerology at the transmitter). The motivation is the same as in claim 13.

Regarding claim 25, Pelletier et al. - Rajagopal et al. – Kang et al. discloses the precoder is used to adjust a power applied to the overlapped region based on a mean square error (MSE) (Rajagopal et al., [0113] minimum mean square error (MMSE) based techniques use the channel estimate of all users in order to compute the precoding weights) for each subcarrier of the first signal (Pelletier et al., [0147] a WTRU may be configured to use a first Power Control Mode (PCM) for a first subset of transmissions using a first level of guaranteed power and a second PCM for a second subset of transmissions using a second level of guaranteed power; a PCM may be configured with a reserved amount of power as a ratio of the total available power). The motivation is the same as in claim 1.

Regarding claim 26, Pelletier et al. - Rajagopal et al. – Kang et al. discloses the overlapped region is determined based on a size of the first service, a size of the second service (Kang et al., [0092] the uRLLC terminal spreads over a plurality of subcarriers allocated to the eMBB traffic while widening a subcarrier spacing and shortening the length of the OFDM symbol), and a size of maximum resources for the base station (Kang et al., [0107] the power ratio α value needs to be appropriately set according to the number of MTC terminals to be simultaneously activated). The motivation is the same as in claim 1.

Regarding claim 27, Pelletier et al. - Rajagopal et al. – Kang et al. discloses the precoder is used to adjust a power applied to the overlapped region based on a mean square error (MSE) (Rajagopal et al., [0113] minimum mean square error (MMSE) based techniques use the channel estimate of all users in order to compute the precoding weights) for each subcarrier of the first signal (Pelletier et al., [0121] determining a total available transmission power Pcmax by determining an upper and lower bound for Pcmax while accounting for overlapping portions of two subframes of another CG). The motivation is the same as in claim 5.

Regarding claim 28, Pelletier et al. - Rajagopal et al. – Kang et al. discloses the precoder is used to adjust a power applied to the overlapped region based on a mean square error (MSE) (Rajagopal et al., [0113] minimum mean square error (MMSE) based techniques use the channel estimate of all users in order to compute the precoding weights) for each subcarrier of the first signal (Pelletier et al., [0121] determining a total available transmission power Pcmax by determining an upper and lower bound for Pcmax while accounting for overlapping portions of two subframes of another CG). The motivation is the same as in claim 13.

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/L.P./Examiner, Art Unit 2416                                                                                                                                                                                                        




/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416